Gilbert, Justice.
The exception is to a judgment denying an interlocutory injunction. The facts are not in dispute, and are in substance as follows: McCullough Brothers Inc., a corporation, is a wholesale dealer in malt beverages in Atlanta. It sent representatives to Griffin to obtain orders for beer from retailers, and has procured numerous orders. When procured, such orders are transmitted to the company in Atlanta. If accepted, shipment and delivery are made from Atlanta by its trucks to the buyer in Griffin. Delivery usually takes place after the order is taken, and never at the time the order is taken. The company does not maintain a place of business in Griffin. It contacts prospective purchasers in Griffin only by use of traveling representatives not stationed in Griffin. The above-mentioned method of operation has been the exclusive one employed, under which orders have been taken for several months. Prior to the taking of orders by the company as detailed above, the City of Griffin enacted the following ordinance: “(a) To sell at wholesale beer or malt beverages made wholly or in part from malt or any similar fermented beverage with an alcoholic content within the limits prescribed by the laws of the-State of Georgia — $100.” Pursuant to such ordinance the city *833has demanded payment of the license fee imposed by the ordinance, and the petitioner has refused to make payment, “claiming it does not operate a wholesale beer business in the City of Griffin, and that such operations as it does conduct therein are mere incidents of its business and are exempt under the laws of the State of Georgia from any license by the City of GrifSn, and said company insists that a permit is not necessary from the City of GrifSn; and the City of GrifSn, for said reason, has refused to permit said company to sell or distribute malt beverages in the City of GrifSn.” The city has sought to enforce the ordinance, and “have arrested the representative of McCullough Brothers Inc. while said representative was making deliveries of beer to persons in GrifSn, said deliveries being made pursuant to orders taken prior to the time of delivery. . . The representative of McCullough Brothers Inc. was released and instructed that he would not be permitted to make further deliveries of beer in the City of GrifSn until said license was paid, and a permit had been given by the City of GrifSn to said company for the wholesale distribution of malt beverages within the City of GrifSn, and that if he came back to deliver any beer before such license had been paid and permit had been granted, he would be arrested and the truck and merchandise of plaintiff would be levied on and seized.” It is insisted that the city is prohibited from interfering with the operations of the petitioner, by the provision of the Code of 1933, § 92-4105, as follows: “The authorities of any municipal corporation shall not levy or collect any tax or license from a traveling salesman engaged in taking orders for the sale of goods, where no delivery of goods is made at the time of taking such orders.”
1. This case falls under the general rule that “Equity will take no part in the administration of the criminal law. It will neither aid criminal courts in the exercise of their jurisdiction, nor will it restrain or obstruct them.” Code of 1933, § 55-102. For that reason the court did not err in refusing to grant an interlocutory injunction.
2. Moreover, irrespective of the ruling just stated, the court did not err for the reason assigned by the plaintiff. The tax levied by the ordinance is on the sale of malt liquor, and not on the occupation of a peddler as in Upchurch v. LaGrange, 159 Ga. 113 (125 S. E. *83447), cited by the plaintiff. See sec. 16 of the act of 1935, p. 80.

Judgment affirmed.


All the Justices concur.

Russell, C. J., and Atkinson and Hutcheson, JJ., concur in the result.